Citation Nr: 1431945	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-06 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD) prior to May 3, 2012, and in excess of 70 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1994 to September 2004.  He received a Combat Action Ribbon.  See DD-214.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  As of the February 2009 statement of the case, original jurisdiction resides with the RO in Wichita, Kansas.

In March 2008, the RO granted service connection for depression and assigned a 10 percent rating.  In April 2008, the Veteran submitted a statement clarifying some of his symptoms and responding to the March 2008 decision.  The RO interpreted the statement as a claim for an increased rating in excess of 10 percent which was denied in the June 2008 rating decision.  The Veteran filed a notice of disagreement with the rating in July 2008 indicating he wished to appeal the initial rating of 10 percent and the "decision to keep it at 10%."  

In March 2012, the Board remanded the claim to obtain the most recent VA outpatient treatment records and to schedule the Veteran for a VA examination.  These records were obtained.  In addition, the Veteran was afforded an examination in May 2012 prior to the RO's decision to increase the Veteran's disability rating to 70 percent effective the date of the examination.  The Board finds that the remand directives were completed and a new remand is not necessary to comply with the holding in Stegall v. West, 11 Vet. App. 268 (1998).

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 


FINDING OF FACT

Throughout the appeal period,  including prior to May 3, 2012 and thereafter, the Veteran's psychiatric symptoms included depression, anxiety, flattened affect, rushed speech, panic attacks often at night, significant impairment of short term memory, disturbances in motivation and mood, increasing irritability, sleep impairment, suicidal ideation without a plan, obsessional rituals and emotional detachment; total occupation and social impairment was not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a rating in excess of 70 percent for PTSD from May 3, 2012 have not been met. 38 U.S.C.A. § 1155  (West 2002 & Supp. 2012); 38 C.F.R. § 4.130 , Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was initially provided with a pre-adjudicatory VCAA notice letter in September 2007 prior to the grant of service connection for depression in March 2008 and the continuance of the initially assigned 10 percent rating in June 2008.  The letter informed the Veteran how VA determines disability ratings and effective dates.  

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel  issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claims. 

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (hereinafter: SOC).  Here a February 2009 SOC provided the Veteran with the relevant rating criteria.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including the Veteran's service treatment records and VA treatment records.  The Veteran has not identified any outstanding medical evidence.  

Appropriate VA examinations were conducted in connection with the claim.  The examiners who conducted the February 2008 and May 2012 VA examinations had access to and reviewed all the evidence in the claims file, recorded the Veteran's subjective complaints, and provided detailed and comprehensive opinions regarding the severity of the Veteran's symptoms.  The examination reports, especially the one provided in May 2012, were thorough and detailed and provided the information the Board needs to make a decision on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate only if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Disability Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 
VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

PTSD and other psychological disabilities are rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or/symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

III.  Entitlement to a Higher Rating

A VA treatment record dated in March 2007 indicated the Veteran was experiencing difficulty focusing and concentrating, irritability and poor memory.  He indicated he would count stairs or "other things that display a pattern" and liked to have things in order.  He indicated periodic insomnia.  In July 2007, it was noted he was working full time.  His mood was noted to be slightly depressed and his affect congruent with his mood.  The examiner noted rapid and pressured speech which was also noted in March 2007.  

In February 2008, the Veteran underwent a VA examination with a board certified psychiatrist who reviewed the claims file.  The Veteran was noted to be "constantly sad".  He was noted to have depression that he did not let interfere with his life.  He indicated decreased concentration.  In addition, he sometimes thought about not waking up, but had never had suicidal ideation in terms making a plan for method or time.  He reported mild nightmares that did not bother him and denied intrusive thoughts or flashbacks.  He noted hypervigilance and an "increase in anger" since returning from Iraq.  His affect was sad "with a kind of flatness to it."  The examiner identified depressive disorder, NOS and assigned a GAF score of 80.  

In April 2008, the Veteran indicated a concern with memory loss.  He stressed being distant and that his mood was often flat with no emotion and that he was easily irritated.  He is worried that his flattened effect hurt him in his job as did his forgetfulness.  He indicated he would never harm himself or anyone else, but that he did not really value his life at all because he had no purpose now that he could not be a Marine or a police officer due to his back disability.  He indicated that he was only 32 years old and was focused on the "end of life so frequently that it consume[d him]."

In June 2008, the Veteran sought VA treatment and explained that he became angry easily.  He indicated he had obsessive thoughts about orderliness.  A GAF score of 68 was assigned.

In July 2008, the Veteran submitted a statement in support of his claim.  He indicated obsessive behaviors and that he was comforted by the thought of going to sleep and not waking up.  He also noted memory problems as a significant problem for him, especially at his job.  He indicated that he had severe anxiety and was paranoid about going into public places.  He indicated he did not trust anyone and that he felt he had lost his confidence.  He indicated intermittent insomnia.  Another major concern was a feeling of disconnection.  He indicated that he did not "care about anything" and did not feel emotion at times when he should, including after the loss of a loved one.

In August 2008, the Veteran submitted an additional supporting statement indicating he had been counseled for being distant and customers had complained that he did not seem to care.  His relationship with his fiancée was also affected by his distance and lack of desire for intimacy.  The Veteran indicated he would speak quickly without realizing it and mumbled such that people would have to ask him to repeat himself.  He indicated having panic attacks primarily at night and worried about home and family protection.  He indicated forgetting names, dates and tasks and characterized his memory problems as "chronic." He stated he forgot how to do basic tasks at his job and had to be frequently reminded.  He indicated he could not think as clearly as he once did and that his thought process seemed "cloudy and impaired."  He stated he was "allowing personal responsibilities at home and work slip to the point that [he] almost [did not] care if they get resolved or not."  He indicated he was always in one of two moods: depressed or angry.  He indicated that the effects on his life were "crippling", mostly for his fiancée.  

An October 2008 VA treatment record indicated complaints of irritability and anger. The Veteran reported no pleasure in previously enjoyable activities and felt like he was emotionally numb.  He indicated keeping busy at work, working out 2x-3x weekly and playing pool once per week.  A GAF score of 68 was assigned.

In his February 2009 Form 9, the Veteran indicated he had frequent decreases in work efficiency due to back pain and his depression.  He indicated a severely depressed mood and severe anxiety and that he did not look people in eyes any more.  He stated that he lost sleep due to fear and panic.  He related he had panic attacks at least once and week when his heart would race.  He again indicated difficulty remembering simple tasks and procedures, especially at work.

In March 2009, he reported anger, irritability and problems with focus, concentration and memory.  Tense posturing with mild pressured speech was noted.  A GAF score of 60 was assigned.

In April 2009, the Veteran continued to endorse symptoms of depression.  He indicated problems getting to sleep because his mind would race and he had difficulty relaxing.  He reported anxiety and panic attacks and endorsed having compulsions, such as counting.  He was meeting with a new treatment provider who noted he had some PTSD symptoms, including hypervigilance, anger, nightmares, and feeling detached or unable to connect with others.  His speech was noted to be rapid and he would "leave part of his thoughts out."

In May 2009 and June 2009, the treatment provider continued to indicate a need for continued assessment for PTSD.  The records do not clearly indicate treatment specific to PTSD was offered.

In April 2010, the Veteran reported worsening anger, lack of patience and more irritability.  He reported low energy and motivation and a gain of 10 pounds in the past few months.  His relationship with his wife was noted to be poor.  Problems with attention, impulsivity and hyperactivity were noted.  A GAF score of 60 was assigned.

In June 2010, the Veteran indicated good and respectful relationships at work with his co-workers, but that he was "mean and sarcastic" to his wife. He lacked motivation and energy.  Fast speech was noted, although overall it was said to be within normal limits.  His mood was mildly dysphoric and his mood was congruent.  A GAF score of 60 was assigned.

Most treatment records in 2011 indicated changes in the Veteran's medications based on reports of similar symptoms.

In March 2012, the Board remanded the claim to schedule the Veteran for a new VA examination to assess the nature and severity of his condition and to update the record with more recent VA treatment records.  

The May 2012 examiner diagnosed PTSD and moderate recurrent major depressive disorder.  She stated the primary mental health diagnosis was PTSD and that the Veteran had major depressive disorder secondary to PTSD and chronic pain.  She indicated that roughly 75 percent of the Veteran's symptoms could be related to PTSD.  The examiner recognized the Veteran's combat exposure while deployed to Iraq.  He indicated he had worked as an IT specialist for 6 years and was able to keep the job because he did not have to work with others very often.  He indicated a fear that he may lose his job given his symptoms. He noted feeling guilty about his symptoms and his chronic inability to cope with them.

In the course of the interview, the examiner determined the Veteran was endorsing the majority of PTSD-related symptoms. He indicated he had frequent/intense nightmares, but stated that over the past several years he told himself to not worry about the dreams, but now he was feeling worn out from dealing with ongoing dreams of anxiety/fear.  He indicated that intrusive thoughts about his time in the military were arising on nearly a daily basis and had become worse in recent years.  He indicated a lack of ability to be empathetic with people and that was harming his marriage.  Short term memory problems were noted that included forgetting dates and names, even those of his co-workers who he has worked with for 6 years.  The examiner indicated the concerns with memory loss are likely due to cognitive impairment from PTSD.  

As to his PTSD symptoms, the examiner noted psychological distress and reactivity, avoidance of thoughts, avoidance behaviors, difficulty remembering events, obsessional rituals which interfere with routine activities, decreased interest in activities, emotional detachment, restricted range of affect, foreshortened future, sleep impairment, irritability and anger problems, difficulties with concentration/memory, hypervigilance and exaggerated startle response.  His depression symptoms were noted to be depressed mood including sadness/emptiness, decreased interest in activities and pleasure, insomnia, agitation, suicidal ideation, concentration difficulties, feelings of worthlessness/guilt.  The examiner concluded there was occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood.  Total occupational and social impairment was not noted.  

The Veteran indicated he had denied many of the symptoms in the past years, but had realized that his symptoms were "getting out of control" and he needed help.  He reported that a military mentality was to just tough it out and he simply thought may of the issues would go away.  He indicated he was underestimating the severity of his symptoms.  The examiner indicated that his combat exposure between January 2003 and August 2003 likely caused onset of PTSD related symptoms.

The examiner indicated his opinion that the February 2008 VA examination was "ineffective due to a lack of information and misinformation" and it was "inconsistent with symptoms shared with mental health providers in the treatment setting both before and after this assessment."  The examiner did not think depressive disorder secondary to medical condition was a proper assessment of the cause of the Veteran's psychiatric issues and that the GAF score of 80 was likely inaccurate as well.

As to the onset of symptoms and proper diagnosis, the examiner stated:

During the course of this assessment, and in review of the patient's claims file, it has become increasingly clear that many of the patient's presenting complaints and psychiatric symptoms are most appropriately and accurately described within the context of a diagnosis of PTSD.  PTSD-related symptomatology is documented throughout the patient's medical and mental health records.  However, until this point in time, patient has made express efforts to deny that his military experiences have had any direct, adverse impact on his psychosocial functioning . . . it appears that his PTSD symptomology has also worsened significantly over the past 3-4 years, especially in the past few months . . .

Upon review of the evidence, the Board finds that the Veteran's symptoms have been of similar severity throughout the appeal period, although the Veteran was unaware he suffers from PTSD and was minimizing his symptoms.  His symptoms appear to be contemplated by at best, a 50 percent schedular rating and at worst, a 70 percent schedular rating.  DC 9411.   The Board could assign a 50 percent evaluation prior to the May 2012 examination; however, the May 2012 VA examiner found that the Veteran's symptoms were worsening since 2008 or 2009 and that the Veteran might not have been fully communicating their severity.  Resolving reasonable doubt in the Veteran's favor, the Board will grant an initial rating of 70 percent for service-connected PTSD.

A rating in excess of 70 percent is not warranted because total occupational and social impairment, including serious symptoms, to include grossly inappropriate behavior, persistent danger of hurting self or others or disorientation to place or time have not been shown.

IV.  Extraschedular Considerations

The Board has considered whether the record warrants referral for consideration of an extraschedular rating for the Veteran's PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

The symptoms of and impairment due to the Veteran's PTSD are adequately addressed by the schedular rating.  The rating schedule addresses the occupational impairment produced by the Veteran's PTSD throughout the appeal period, and provides for higher ratings for a disability more severe than the Veteran's.  Because the criteria in the rating schedule are adequate, it is not necessary to refer the claim for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b) (2013); see Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Board notes that as of May 2012 Veteran had a job as an IT specialist.  There is no evidence of record that the Veteran is no longer working and although there is evidence that his symptoms impact his ability to work, there is no indication that he is unable to sustain and follow substantially gainful employment at this time.  Based on this, the Board finds that the issue of entitlement to TDIU has not been reasonably raised by the record. 


ORDER

An initial rating of 70 percent, but no higher, for service-connected posttraumatic stress disorder is granted, subject to regulations governing the award of monetary benefits.

A rating in excess of 70 percent from May 3, 2012 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


